Citation Nr: 0201235	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  01-09 172	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the residuals of 
anterior poliomyelitis.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

L. A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from April 13, 1950, to 
November 24, 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefit claimed on appeal.  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran was discharged from military service on 
November 24, 1954.

3.  In December 1954, he filed a claim for entitlement to 
service connection for a skin disorder, which was granted by 
rating decision dated in February 1955.

4.  On November 20, 1955, the veteran was hospitalized for 
acute anterior poliomyelitis.

5.  In December 1955, he filed a claim for pension benefits 
due to poliomyelitis, which the RO initial denied on the 
basis that the veteran's condition was not shown to be 
permanent.

6.  In January 1956, the veteran filed another claim for 
"paraplegia due to residuals of polio."

7.  By rating decision dated in August 1956, the RO granted 
entitlement to nonservice-connection pension, but took no 
adjudicative action with respect to an issue of service 
connection for poliomyelitis.

8.  In September 1956, the veteran acknowledged his pension 
award and requested additional pension benefits, which were 
granted by rating decision dated in December 1956.

9.  In November 1998, the veteran requested an administrative 
review of his file and asserted that he had filed a claim for 
service-connection for poliomyelitis in late 1955 or early 
1956.

10.  The RO denied entitlement to service connection for 
poliomyelitis by rating decision dated in October 1999.  The 
veteran filed a notice of disagreement and, following a 
statement of the case, submitted a timely substantive appeal.


CONCLUSION OF LAW

The residuals of anterior poliomyelitis are not shown to be 
incurred in or aggravated by the veteran's military service, 
nor may anterior poliomyelitis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.379, 20.101 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as myelitis, become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

The provisions of 38 C.F.R. § 3.379 (2001) provide that if 
the first manifestations of acute anterior poliomyelitis 
present themselves in a veteran within 35 days of termination 
of active military service, it is probable that the infection 
occurred during service.  If they first appear after this 
period, it is probable that the infection was incurred after 
service.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2001).

A claim or application for benefits is defined as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2001).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2001).

In its decisions, the Board is bound by applicable statutes, 
VA regulations and precedent opinions of VA General Counsel.  
38 C.F.R. § 20.202 (2001)

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Factual Background.  Service medical records are negative for 
complaints of, treatment for, or diagnosis of anterior 
poliomyelitis.  The veteran was discharged from military 
service on November 24, 1954.  In December 1954, he filed a 
claim on a VA Form 8-526 (Application for Compensation or 
Pension) for a skin disorder, which was granted by rating 
decision dated in February 1955.  

On November 20, 1955, within a year after service separation, 
the veteran was hospitalized for acute anterior 
poliomyelitis, ventral horncell.  In a December 1955 letter, 
his service representative requested that the veteran be 
consideration for pension benefits "based on the previous 
Form 8-526 submitted for benefits."  The letter also stated 
that the veteran should be notified "[i]f a formal claim 
[was] needed for non-service connected pension benefits."  
By rating decision dated in December 1955 (notice was given 
on January 6, 1956), the RO accepted the hospital report as a 
claim for pension benefits but denied the claim on the basis 
that the condition was not shown to be permanent.  The RO 
also advised the veteran to wait for a period of six months 
and the case would be reconsidered.

On the same day as notice of the December 1955 rating action 
(January 6, 1956), the veteran filed another VAF 8-526 and 
claimed "paraplegia due to residuals of poliomyelitis" as 
well as "30% S/C acne vulgaris" (the skin disorder for 
which he was already service connected).  By rating decision 
dated in August 1956, the RO granted entitlement to pension 
benefits and denied a higher rating for his service-connected 
skin disorder.  In a September 1956 letter, the veteran 
acknowledged receipt of his award of pension and requested 
additional pension as he was so disabled that he was unable 
to care for himself.  After additional evidence was submitted 
for the record, the RO granted additional pension benefits 
based on the veteran's need for the aid and attendance of 
another person by rating decision dated in December 1956.  
Thereafter, there was no additional action by the veteran or 
the RO for many years with respect to the claim for anterior 
poliomyelitis.

In November 1998, the veteran requested an administrative 
review of his claims file.  He maintained, in essence, that 
he filed a claim for entitlement to service connection for 
poliomyelitis in late 1955 or early 1956 but did not recall 
VA addressing the issue.  He asserted that the claim for 
service connection for poliomyelitis was still pending since 
1956 and needed to be disposed of under the laws in existence 
at the time.  The representative submitted into evidence 
copies of VA regulations in effect as of 1949, as well as a 
copy of a letter from VA's Compensation and Pension section 
regarding another veteran where a previous denial was 
considered clear and unmistakable error (CUE) because the RO 
had failed to address the issue of whether poliomyelitis was 
an organic disease of the nervous system entitled to a one-
year presumption.

Of record is a copy of a document entitled Claims Information 
Bulletin (IB 8-13) dated January 31, 1949, issued by the 
Office of the Assistant Administrator for Claims of the 
Veterans Administration.  This document provided 
interpretation of various sections of the 1945 Schedule and 
paragraph number 12 contains the following information:

With reference to anterior poliomyelitis 
the Chief Medical Director in answer to 
the question, "At what period after 
discharge will the prodromal 
manifestations of anterior poliomyelitis 
indicate a definite probability that the 
infection was incurred after discharge," 
rendered the opinion that if the first 
manifestations of acute poliomyelitis 
present themselves in a veteran within a 
period of 18 days following discharge 
from military service it is probable that 
the infection occurred during service.  
If the prodromal manifestations of the 
acute anterior poliomyelitis occur after 
this period of time it is probable that 
the infection was incurred after 
discharge.

Also of record is a copy of Veterans Administration Technical 
Bulletin (TB 8-172) dated February 6, 1951, regarding 
anterior poliomyelitis which contains the following language:  
"Based upon recent medical advice it has been determined 
that for purposes of service-connection, 35 days following 
discharge from the service will be considered the incubation 
period of anterior poliomyelitis."  This document also 
provides that the information contained in paragraph 12, VA 
Information Bulletin IB 8-13, is no longer applicable.

Other documents in the veteran's claims folder reflect that 
the information provided in TB  8-172 was thereafter set 
forth in paragraph 38.8 of the Veterans Administration Manual 
M8-5 dated January 3, 1952, and VA Regulation 1087 (19 F. R. 
6921, October 28, 1954), then at 38 C.F.R. § 3.87 (February 
24, 1961).

By rating decision dated in October 1999, the RO denied the 
veteran's claim for entitlement to service connection for 
anterior poliomyelitis.  The RO acknowledged that the issue 
of service connection for poliomyelitis was not addressed in 
1956; however, the RO stressed that the veteran's claim at 
that time was coded as a claim for pension.  Next, the RO 
referenced a VA Information Bulletin dated in 1949 
establishing an 18-day period after military discharge 
wherein polio would be considered manifested during military 
service as well as the subsequent Technical Bulletin which 
extended the incubation period for anterior poliomyelitis to 
35 days.  Parenthetically, the Board notes that the Technical 
Bulletin establishing a 35-day period was made effective in 
February 1951, and VA promulgated regulations to that effect 
in October 1954 (shortly before the veteran was discharged).  
The RO concluded that since the 35-day period which 
specifically addressed anterior poliomyelitis was in place in 
1955, a grant of service connection for this disease under 
the laws for presumption of chronic disease could not be 
considered.

In a letter dated in December 1999 and addressed to the 
Director, Compensation and Pension Service, the veteran's 
representative requested an Administrative Review of the 
veteran's record and a finding that service connection may be 
established when anterior poliomyelitis manifests within one 
year of a veteran's release from active duty.  It was argued, 
in essence, that the veteran's claim had been pending for 
over 40 years.  He maintained that anterior poliomyelitis was 
expressly considered an organic disease of the nervous system 
and entitled to a one-year presumption under the laws in 
effect at the time the veteran filed his claim for service 
connection.  Further, he asserted that the Technical 
Bulletins had no force or effect on the veteran's claim 
because they were not promulgated in a manner consistent with 
executive rule-making and were internal documents of which 
the veteran was never given an opportunity to address and, 
thereby, he was denied of his Constitutional rights.  

Next, the veteran argued that the regulation establishing the 
35-day period was contrary to the plain language of the 
statues and regulations which identified poliomyelitis as a 
disease entitled to the one-year presumption.  Further, he 
asserted that VA improperly promulgated the regulations 
establishing the 35-day rule because it did not have specific 
authorization from Congress.  Moreover, he maintained that 
the 35-day time frame did not, of itself, purport to grant or 
deny a benefit and was vague on its face.  Finally, the 
veteran referenced other medical treatise evidence on the 
length of time the polio infection could remain quiescent.  A 
copy of a paragraph from a study by Albert B. Sabin, Studies 
on the Natural History of Poliomyelitis, Journal of Mount 
Sanai Hospital, XI(4) 185-206 (1944) was included and the 
following portion was underlined and quoted in the letter:

. . . the virus might either disappear 
from the nervous system after a brief 
interval, or else remain there quiescent 
in equilibrium with the host.  Enough 
circumstantial evidence is available to 
suggest that such an equilibrium may 
perhaps be upset by severe exertion and a 
variety of other as yet unknown factors, 
with the result that what might otherwise 
have remained an inapparent infection is 
converted into the paralytic form of the 
disease.

It was argued that because the polio infection can remain 
quiescent for an undetermined period, subsequently 
manifesting to clinical levels when the patient's immune 
system became compromised, it does not appear possible to 
rule out the possibility that a service member was exposed 
during active duty and the paralytic onset of the disease did 
not manifest for a year.  He concluded that he should now be 
granted service-connection on the basis of the one-year 
presumption extant at the time he filed his claim.

In a response dated in October 2000, the Director, VA 
Compensation and Pension Service (Director), provided the 
following information:

On the basis of case studies where the 
time of presumed exposure to infection 
has been documented, medical authorities 
have established an incubation period for 
poliomyelitis ranging from 3 to 35 days.  
Experts in the field of viral disease are 
in agreement that, while the 
poliomyelitis viruses may remain viable 
outside the human body, in sewage, for 
example, for several months or even 
longer, they do not lie dormant in the 
human body to cause poliomyelitis beyond 
the incubation period. . . . Unlike 
poliomyelitis, myelitis is a disease of 
insidious onset and for that reason there 
is statutory authority for the grant of 
service connection for myelitis in 
certain cases where it first become 
manifest within a year after service.

The Director concluded that the denial of service connection 
for poliomyelitis was correct under the law.

In a letter dated in December 2000, the representative noted 
that the Director had agreed to revisit the October 2000 
decision in the veteran's case to respond to certain 
questions of law presented in the December 1999 request for 
Administrative Review and provide a more comprehensive reply.  
In a response dated in July 2001, the Director held that the 
veteran did not have a claim for service connection for 
poliomyelitis pending since 1956; that while poliomyelitis 
was considered a chronic disease, the presumptive period for 
this condition was 35 days as of October 1954; and that it 
can only be assumed that protocol for amending the Code of 
Federal Regulations was followed by VA when the presumptive 
period for poliomyelitis was limited to 35 days.


Legal Analysis.  The threshold question before the Board is 
whether the veteran has had a claim pending for entitlement 
to service connection for anterior poliomyelitis since late 
1955 or early 1956.  Parenthetically, the Board notes that 
the veteran first raised the issue with respect to 
poliomyelitis in December 1955.  He again raised the issue in 
January 1956.  For purposes of this decision, the Board will 
consider the veteran's initial claim for poliomyelitis to be 
filed in December 1955 and will use that date throughout.  

After a review of the claims file, the Board finds that the 
veteran does not, in fact, have a claim for entitlement to 
service connection for the residuals of anterior 
poliomyelitis pending since the 1955.  As such, the Board 
need not reach the additional issues raised by the veteran, 
including the constitutionality of the 35-day regulation, or 
the validity of the 1949 and 1951 Bulletins.

As noted above, "a specific claim in the form prescribed by 
the Secretary . . . must be filed in order for benefits to be 
paid or furnished to any individual under the laws 
administered by the Secretary."  38 U.S.C.A. § 5101(a); see 
also 38 C.F.R. § 3.151(a).  Further, a claim "means a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Moreover, 
"any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs . . . may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought."  38 C.F.R. § 3.155(a).  

The Federal Circuit has found that "section 5101(a) is a 
clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Therefore, before the RO can adjudicate an original 
claim for benefits, the claimant must submit a written 
document identifying the benefit and expressing some intent 
to seek it.  Cf. Hamilton v. Brown, 4 Vet. App. 528, 544 
(1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(holding that VA's failure to forward an application form to 
a claimant, who had submitted an informal claim under section 
3.155(a), waived the requirement to file a formal 
application).

Significantly, where a review of all documents and oral 
testimony reasonably reveals that a claimant is seeking a 
particular benefit, VA is required to adjudicate the issue of 
the claimant's entitlement to such a benefit.  See Suttman v. 
Brown, 5 Vet. App. 127, 132 (1993).  However, VA is not 
required to anticipate a claim for a particular benefit where 
no intention to raise it was expressed.  See Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995) (VA is not required to 
perform "prognostication" but to review issues reasonably 
raised).

In support of his assertion that he filed a claim for service 
connection in December 1955, the veteran argues that the 
claim for service connection for anterior poliomyelitis was 
reasonably raised by his December 1955 reference to a 
previously-filed VAF 8-526 submitted in December 1954 for 
service connection for a skin disorder.  He contends, in 
essence, that he coat-tailed the claim for anterior 
poliomyelitis onto the claim for "compensation" for a skin 
disorder.  After a review of the claims file, the Board 
disagrees.

In the initial December 1955 letter to VA about the veteran's 
hospitalization for anterior poliomyelitis, the veteran's 
service representative requested that the veteran be 
"considered for benefits under VR 1(a) Part III based on the 
previous Form 8-526 submitted for benefits."  He went on to 
state that "[i]f a formal claim is needed for non-service 
connected pension benefits . . . it is requested that the 
veteran be notified at his current mailing address . . . ."  

The Board finds that the December 1955 correspondence 
unequivocally reflected an intent to file a claim for 
pension, not compensation.  First, the VAF 8-526 is 
specifically designated as a form for "Compensation or 
Pension."  Therefore, the Board finds that the simple use of 
or reference to a previously-filed VAF 8-526 does not, in 
itself, establish that the veteran intended to file a 
subsequent claim for compensation with respect to 
poliomyelitis.  Next, the language used in the December 1955 
letter specifically indicated an intent to file a claim for 
pension as the veteran requested benefits "under VR 1(a) 
Part III."  At the time, Part III benefits were considered 
benefits for pension, not compensation.  Moreover, the 
veteran's representative directed VA to seek additional 
information from the veteran if "a formal claim [was] needed 
for non-service connected pension benefits."  Therefore, 
there is nothing in the December 1955 correspondence which 
could be construed as a claim for compensation.

Next, the Board has considered a subsequent VAF 8-526 dated 
January 6, 1956, and finds that this evidence does not 
establish an intent to file a claim for compensation benefits 
with respect to anterior poliomyelitis.  As noted above, VAF 
8-526 addresses both compensation and pension, and the form 
does not require a designation as to which is being filed.  
Therefore, the use of the form itself does not determine an 
intent to file a claim for compensation.  

Further, the Board notes that the veteran was hospitalized at 
a private facility until January 5, 1956, when he was 
transferred to a VA hospital.  On January 6, 1956, he 
submitted a VAF 8-526 and listed "Paraplegia due to 
residuals of poliomyelitis" and "30% S/C acne vulgaris" as 
his claims.  Of note, a transmittal slip (VAF 3-3764 - Notice 
of Completed or Pending Adjudicative Action) attached to the 
January 1956 VAF 8-526 from the veteran's representative to 
the Patient Control Section, a box was specifically checked 
that "Patient Filed Claim for Pension."  In the Remarks 
section, it was noted that the veteran claimed "Paraplegia - 
residuals of POLIOMYELITIS."  Therefore, a reasonable 
reading of the language used in the January 1956 VAF 8-526, 
in conjunction with the transmittal document, reflects that 
the veteran intended to file a claim for pension as a result 
of the residuals of anterior poliomyelitis, and there was no 
indication of an intent to file a claim for compensation.

Next, the Board has considered correspondence from the 
veteran dated in September 1956.  At that time, the veteran 
acknowledged the award for pension benefits and requested 
that he be "considered for additional pension" on the basis 
that he was "so disabled that he [was] unable to take care 
of [himself] due to [his] paralized (sic) condition."  As 
the veteran was requesting essentially aid and attendance 
benefits (which were granted), the Board finds that there was 
no intent to file a claim for compensation benefits as a 
result of the residuals of anterior poliomyelitis at that 
time.  

Further, the Board notes that various medical records were 
associated with the claims file during the same time frame.  
However, the Board finds that those medical records cannot 
establish as intent to file a claim for compensation because 
the mere presence of the medical evidence does not establish 
an intent on the part of the veteran to seek entitlement to 
service connection.  See, e.g., KL v. Brown, 5 Vet. App. 205, 
208 (1993). 

Because the veteran indicated an intent to file a claim for 
pension benefits based on his hospitalization and subsequent 
residuals of anterior poliomyelitis, there is no basis on 
which to now establish that he also intended to file a claim 
for compensation benefits in any correspondence dated in the 
1950s.  As noted above, while the RO must interpret the 
veteran's submissions broadly, the RO is not required to 
conjure up issues that were not raised by the veteran.  
Further, VA is not required to anticipate a claim where no 
intention to raise it was expressed but is only required to 
consider issues reasonably raised.  As such, the Board 
concludes that the veteran did not file a claim for 
entitlement to service connection for the residuals of 
anterior poliomyelitis in 1955, and a claim has not been 
pending since that time.

By a letter dated in November 1998, the veteran claimed 
service connection for poliomyelitis.  The RO first 
adjudicated the issue of entitlement to service connection 
for anterior poliomyelitis by rating decision dated in 
October 1999.  The veteran was notified and filed a notice of 
disagreement.  Following a statement of the case, he filed a 
timely substantive appeal and the case is ready for appellate 
review.

The Board must look to the law and regulations in effect as 
of the date of receipt of the claim dated in November 1998, 
as well as any changes to the law and regulations after the 
claim was filed, and apply the version most favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. at 312-13.  
However, any previous versions of pertinent law and 
regulations are not controlling.  The law controlling the 
current claim does not provide for a one-year presumption for 
anterior poliomyelitis; therefore, the provisions of 
38 C.F.R. § 3.309 are not for application.  Additionally, 
38 C.F.R. § 20.202 provides that the Board is bound by 
applicable VA regulations, including the provisions of 
38 C.F.R. § 3.379 which specifically address the post-service 
onset of anterior poliomyelitis.  As noted above, this 
regulation provides that if the first manifestations of acute 
anterior poliomyelitis present themselves in a veteran within 
35 days of termination of active military service, it is 
probable that the infection occurred during service.  
However, if the manifestations first appear after this 35-day 
period, the regulation provides that it is probable that the 
infection was incurred after service.

The facts in this case are undisputed on this point.  There 
is no doubt that the veteran developed symptoms of acute 
anterior poliomyelitis nearly one year after service 
separation.  As the first manifestations of poliomyelitis 
were outside of the 35-day post-service period, it is 
probable that the infection was incurred after service.  The 
provisions of 38 C.F.R. § 3.379 are based upon an opinion of 
the Chief Medical Director of VA and medical authorities 
which have established an incubation period for poliomyelitis 
ranging from 3 to 35 days.  [Examples of medical authorities 
which tend to support the 35-day provision of 38 C.F.R. 
§ 3.379 include THE MERCK MANUAL OF DIAGNOSIS AND THERAPY 
2341 (17th ed. 1999) which states that incubation is usually 
7 to 14 days, "rarely, longer;" and COMMUNICABLE AND 
INFECTIOUS DISEASE 254 (9th ed. 1981) which states that the 
incubation period is not definitely know, but the limits are 
probably 3 to 35 days, with an average of 7 to 14 days.  The 
Board's decision in this case is based upon the provisions of 
38 C.F.R. § 3.379; these books are simply cited as examples 
of medical authority underlying this regulation.  See Thurber 
v. Brown, 5 Vet. App. 119, 126 (1993), for proposition that 
the Board may not rely on newly developed evidence without 
providing appellant with reasonable notice of such evidence, 
notice of reliance the Board proposes to place on it, and an 
opportunity for appellant to respond.]

Pursuant to the provisions of 38 C.F.R. § 3.379 the Board 
concludes that it is probable that the infection was incurred 
after service.  This means that the Board finds that there is 
more evidence in favor of this proposition than there is 
against it.  See Sawyer v. Derwinski, 1 Vet. App. 130, 135 
(1991), citing Black's Law Dictionary.  Examination of 38 
C.F.R. § 3.102 shows that VA recognizes a difference between 
the words "probability" and "possibility":

By reasonable doubt is meant one which exists 
because of an approximate balance of positive 
and negative evidence which does not 
satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the 
range of probability as distinguished from 
pure speculation or remote possibility.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 
38 U.S.C. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

Inasmuch as it is probable that the incubation period for 
poliomyelitis is no more than 35 days, it is highly unlikely 
that the infection was incurred during service.  There is no 
evidence in the record to indicate that the veteran was 
exposed during service to an agent or condition that would 
predispose him to later developing polio.  In view of the 35-
day incubation period for poliomyelitis, the possibility that 
the veteran incurred this infection during his military 
service or as a result of such service is as best remote and 
such a finding would require resort to pure speculation.  
Consequently, the evidence of record fails to raise a 
reasonable and plausible connection between the veteran's 
polio infection and his military service.

The Board concludes that the preponderance of the evidence 
establishes that the veteran's poliomyelitis infection was 
incurred shortly before he was hospitalized for 
manifestations of this disease, that is, almost a year after 
he was released from service.  Accordingly, the preponderance 
of the evidence is against the claim of entitlement to 
service connection for residuals of anterior poliomyelitis.

Finally, in denying the veteran's claim, the Board has taken 
into consideration the recent enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  Among other things, 
the VCAA eliminated the concept of a well-grounded claim, 
redefined the obligations of the VA with respect to 
notification and the duty to assist, and superseded the 
decision in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  

Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  
The changes to 38 C.F.R. § 3.159(c)(4) provide that in a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability, that the veteran suffered an event, 
injury or disease in service, and that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service.

In a document dated in December 1999, the veteran's 
representative made the following statements:

In this case, there is no evidence of 
record, and none available that can aid 
in a determination regarding the time and 
place of [the veteran's] exposure to this 
disease.  Owing to the fact that the 
onset of his disease was over forty-four 
years ago, it is not now possible to 
reconstruct the events to permit a 
meaningful analysis regarding the 
etiology of his disease.

In a statement dated in December 2000, the veteran's 
representative again stated:

Since the factual evidence needed to 
render a medical opinion cannot be 
reconstructed this long after the event 
(43 years), no medical opinion of 
probative value can now be obtained 
regarding whether or not [the veteran] 
incurred his polio during or after 
service.  [The veteran] is not aware of 
the date and place of this exposure.

The Board concurs with the opinion of the representative that 
according the veteran a medical examination or obtaining a 
medical opinion at this time so far removed from the onset of 
the veteran's infection would provide no probative evidence 
necessary to decide the claim.  In the opinion of the Board, 
the information and evidence of record contains sufficient 
evidence to decide the claim.  The veteran has failed to 
provide any evidence to suggest that he was exposure to this 
disease while he was in service, or that he suffered an 
event, injury or disease in service which led to the post-
service infection or that the post-service infection is 
associated with any established event, injury, or disease in 
service.

In this case, the Board finds that the duty to assist and 
notification requirements of the VCAA have been fully met and 
satisfied.  There is no assertion by the veteran, or 
indication from a review of the record, that there is any 
remaining or additional evidence to be obtained for purposes 
of satisfying the duty to assist.  Further, the requirement 
to provide notice to a claimant of any information or medical 
or lay evidence that is necessary to substantiate a claim has 
been similarly satisfied.  The veteran was provided with a 
summary of the pertinent laws and regulations, and the 
application of those laws to his claim, in the statement of 
the case that was provided to him by RO.  In addition, this 
issue has been the subject of numerous briefings by the 
veteran's service representative and VA's Compensation and 
Pension section.  Based on the above, the Board finds that 
the veteran was made fully aware of what was required to 
substantiate his claim, and the mandates of the VCAA have 
been satisfied.


ORDER

The claim for entitlement to service connection for residuals 
of anterior poliomyelitis is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

